[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
After a review of the Military Affidavit that has been submitted to the Court in connection with this matter, and after a further review of CT Page 10216 certain correspondence from the State of Connecticut Department of Corrections, the Court finds first that the defendant, Johann Rhett Fitch, is not in the military or naval services of the United States of America.
The Court further finds, after a hearing in damages in this matter before the Court on May 25, 2001, that the Plaintiff has sustained$5,544.15 in economic damages and $35,000.00 in non-economic damages.
Accordingly, judgment shall enter in favor of the Plaintiff and against the non-appearing Defendant, Johann Rhett Fitch, in the total amount of$40,544.15.
BY THE COURT
CARROLL, J.